       Case 1:16-cr-00521-JSR Document 132 Filed 02/27/19 Page 1 of 1

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The S1/vto J Mollo Butldtng •
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007



                                                     February 26, 2019                  \.
                                                                                        I
VIA EMAIL
                                                                                     ( 'j•   y
The Honorable Jed S. Rakoff
                                                                                        '.1'-:T
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New Yark, New Yark 10007

       Re:     United States v. Andy Gyamfi, S6 16 Cr. 571 (JSR)
                                                          '-,
Dear Judge Rakoff:

           The Government respectfully submits this letter in opposition to the defense motion to
dismiss Counts Three and Four of the above-referenced indictment. The defense motion contends
that a Hobbs Act robbery in violation of 18 U .S.C. § 1951 does not qualify as a "crime of violence"
under 18 U .S.C. § 924( c). As the defense expressly acknowledges, however, this argument is
squarely foreclosed by Second Circuit precedent. In United States v. Hill, 890 F .3d 51 (2d Cir.
2018), the Second Circuit held that Hobbs Act robbery is a crime of violence under the "force
clause'' of§ 924(c)(3)(A). Id. at 52 ("Hobbs Act robbery is a crime of violence under 18 U.S.C.
§ 924(c)(3)(A)."). The Second Circuit reaffirmed that holding in United States v. Barrett, 903
F.3d 166, 174 (Sept. 10, 2018). Id. ("Following Hill's holding, we conclude that the substantive
Hobbs Act robberies for which Barrett stands convicted are categorical crimes of violence under
18 U.S.C. § 924(c)(3)(A)."). Accordingly, the motion should be denied.


                                                     Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                  By: _Isl_ _ _ _ __
                                                     Maurene Corney & Jessica Fender
                                                     Assistant United States Attorneys
                                                     (212) 637-2324 I 2276
